As filed on April 22, 2013Registration No. 333-181953 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES REDWOOD MORTGAGE INVESTORS IX, LLC (Exact name of registrant as specified in governing instruments) 900 Veterans Blvd., Suite 500, Redwood City, California 94063(650) 365-5341 (Address and telephone number of registrant’s principal executive offices) Michael R. Burwell 900 Veterans Blvd., Suite 500, Redwood City, California 94063(650) 365-5341 (Name, address and telephone number of agent for service) Copies to: Stephen J. Schrader, Esq. Baker & McKenzie LLP Two Embarcadero Center, 11th Floor San Francisco, CA94111-3802 Approximate date of commencement of proposed sale to the public:as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of this prospectus is expected to be made pursuant to Rule 434, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany x The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. This Post-Effective Amendment No. 2 consists of the following: 1. Supplement No. 2 dated April 22, 2013, included herewith, which will be delivered as an unattached document along with the Prospectus. Supplement No. 2 supersedes and replaces Supplement No. 1, dated January 24, 2013. 2. The Registrant’s Prospectus dated December 4, 2012, previously filed pursuant to Rule 424(b)(3) and refiled herewith; 3. Part II to this Post-Effective Amendment No. 2, included herewith; and 4.Signatures, included herewith. SUPPLEMENT NO. 2 DATED APRIL 22, 2013 TO THE PROSPECTUS DATED DECEMBER 4, 2012 REDWOOD MORTGAGE INVESTORS IX, LLC This Supplement No. 2 updates, modifies or supersedes certain information contained in the prospectus, dated December 4, 2012, of Redwood Mortgage Investors IX, LLC, a Delaware limited liability company. Important additional information regarding the company and the risks involved in investing in the company are contained in the prospectus. You should carefully read this Supplement No. 2 in conjunction with the prospectus. This Supplement No. 2 supersedes and replaces Supplement No. 1. Unless otherwise defined in this supplement, all capitalized terms used have the meanings given them in the prospectus. The purpose of this supplement is to describe or update, among other things, the following: · status of the offering · information on loan portfolio · information in “Material Federal Income Tax Consequences—Taxation of Members—Sale of Units—Tax Rates” section · information in “Material Federal Income Tax Consequences—Foreign Investors” section · information in “Transfer of Units—Unit Redemption Program” section · information in “Distribution Policies—Distribution Process” section · information in the “Experts” section · information in the “Incorporation of Certain Information by Reference” section · information in the “Tabular Information Concerning Prior Programs” section · information in “Appendix I – Prior Performance Tables” section There is a high degree of risk associated with investing in the units. See “Risk Factors” beginning on page18 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if the prospectus or this supplement is truthful or complete. Any representation to the contrary is a criminal offense. 1.Status of the Offering We commenced our initial public offering on June 8, 2009, pursuant to which we offered 150,000,000 units of limited liability company interests in our primary offering and 37,500,000 units of limited liability company interests under our distribution reinvestment plan. As soon as our initial public offering ended, we commenced our first follow-on offering on December 4, 2012, pursuant to which we are offering the same number of units in our primary offering and under our distribution reinvestment plan as were offered in our initial public offering – 150,000,000 units and 37,500,000 units, respectively. The following summarizes the status of the proceeds from the initial public offering and the follow-on offering, at $1 per unit, as of December 31, 2012: · Proceeds from investors in applicant status at December 31, 2012 (later accepted by the managers):$14,916,267 · Proceeds under our distribution reinvestment plan from electing members:$636,405 · Proceeds from premiums paid by Redwood Mortgage Corp.:$128,464 · Total proceeds from units sold from October 5, 2009, through December 31, 2012:$15,681,136 2.Update to Loan Portfolio The following information should be read in conjunction with the discussion contained in the “INVESTMENT OBJECTIVES AND CRITERIA—General Standards for Loans” section beginning on page 63 of the prospectus: S-1 The company generally funds loans with a fixed interest rate and a five-year term. As of December 31, 2012, 90% of the company’s loans (representing 92% of the aggregate principal of the company’s loan portfolio) have a five-year term or less from loan inception. The remaining loans have terms longer than five years. As of December 31, 2012, 17 loans outstanding (representing 53% of the aggregate principal balance of the company’s loan portfolio) provide for monthly payments of interest only, with the principal due in full at maturity. The remaining loans require monthly payments of principal and interest, typically calculated on a 30 year amortization, with the remaining principal balance due at maturity. Secured Loans Unpaid Principal Balance (Principal).Secured loan transactions are summarized in the following table for the years ended December 31. Principal, January 1 $ $ Loans funded Payments received ) ) Principal, December 31 $ $ Loan Characteristics.Secured loans had the characteristics presented in the following table. Number of secured loans 41 25 Secured loans – principal $ $ Secured loans – lowest interest rate (fixed) % % Secured loans – highest interest rate (fixed) % % Average secured loan – principal $ $ Average principal as percent of total principal % % Average principal as percent of members’ capital % % Average principal as percent of total assets % % Largest secured loan – principal $ $ Largest principal as percent of total principal % % Largest principal as percent of members’ capital % % Largest principal as percent of total assets % % Smallest secured loan – principal $ $ Smallest principal as percent of total principal % % Smallest principal as percent of members’ capital % % Smallest principal as percent of total assets % % Number of counties where security is located (all California) 13 10 Largest percentage of principal in one county % % Number of secured loans in foreclosure — — Secured loans in foreclosure – principal — — Number of secured loans with an interest reserve — — Interest reserves $ — $ — As of December 31, 2012, the company’s largest loan in the principal of $1,200,000 represents 10.09% of outstanding secured loans and 8.56% of company assets. The loan is secured by a residential property located in Santa Cruz, California, bears an interest rate of 8.75% and matures on August 1, 2015. Larger loans sometimes increase above 10% of the secured loan portfolio or company assets as these amounts decrease due to member withdrawals and loan payoffs and due to restructuring of existing loans. As the portfolio grows within the near term, it is anticipated the single loan exceeding 10% of the secured loan portfolio will be less than 10% of the secured loan portfolio. Nevertheless, the largest loan is less than 10% of the company assets. S-2 Distribution by California Counties.The distribution of secured loans outstanding by California counties is presented in the following table at December 31. Unpaid Principal Balance Percent Unpaid Principal Balance Percent Northern California Counties San Francisco $ % $ % Santa Cruz — — Alameda Santa Clara Contra Costa San Mateo Nevada — — Marin Monterey Sonoma — — % Southern California Counties Los Angeles % San Diego Orange % Total secured loans $ % $ % Commitments, Loan Disbursements, Construction and Rehabilitation Loans.The company may make construction loans that are not fully disbursed at loan inception. Construction loans are determined by the managers to be those loans made to borrowers for the construction of entirely new structures or dwellings, whether residential, commercial or multi-family properties. The company will have approved the borrowers up to a maximum loan balance; however, disbursements will be made periodically as phases of the construction are completed or at such other times as the loan documents may require, and will be funded from available cash balances and future cash receipts. The company does not maintain a separate cash reserve to fund undisbursed construction loan obligations. Upon project completion, construction loans are reclassified as permanent loans. Funding of construction loans is limited to 10% of the loan portfolio. As of December 31, 2012, the company had no construction loans outstanding. The company may also make rehabilitation loans. A rehabilitation loan will be approved up to a maximum principal balance and, at loan inception, will be either fully or partially disbursed. If fully disbursed, a rehabilitation escrow account is established and advanced periodically as phases of the rehabilitation are completed or at such other times as the loan documents may require. If not fully disbursed, the rehabilitation loan will be funded from available cash balances and future cash receipts. The company does not maintain a separate cash reserve to fund undisbursed rehabilitation loan obligations. At December 31, 2012, the company had four acquired rehabilitation loans with outstanding principal balances of $829,500, all of which were arranged for acquisition by RMC. These rehabilitation loan proceeds were generally used to acquire and remodel single family homes for future sale or rental.As of December 31, 2012, the company had five total rehabilitation loans, including the four rehabilitation loans mentioned above, with a maximum outstanding principal balance of $1,534,500 and $34,537 remaining to be funded.Upon project completion, rehabilitation loans are reclassified as permanent loans.Funding of rehabilitation loans is limited to 15% of the loan portfolio. S-3 During 2012, RMC arranged loans for the company to purchase up to $2,000,000 of loans from an unaffiliated lender who is the servicer of the loans.The loans generally are: · secured by first deeds of trust on single-family, real property located in California; · have monthly payments of interest only at fixed rates, calculated on a 30-year amortization basis; · have maturities of 5 to 11 months. Lien Position.Secured loans had the lien positions presented in the following table. Loans Principal Percent Loans Principal Percent First trust deeds 30 $ 69 % 17 $ 77 % Second trust deeds 11 31 8 23 Total secured loans 41 % 25 % Liens due other lenders at loan closing Total debt $ $ Appraised property value at loan closing $ $ Percent of total debt to appraised values (LTV) at loan closing (1) % % Based on appraised values and liens due other lenders at loan closing. The loan to value computation does not take into account subsequent increases or decreases in security property values following the loan closing nor does it include decreases or increases of the amount owing on senior liens to other lenders by payments or interest accruals, if any. Property Type.Secured loans summarized by property type are presented in the following table. Loans Principal Percent Loans Principal Percent Single family 39 $ 91 % 23 $ 92 % Multi-family 1 6 1 3 Commercial 1 3 1 5 Land — Total secured loans 41 $ % 25 $ % For additional information regarding the company’s loan portfolio, see Note 4 (Loans) to the company’s financial statements as of December 31, 2012 and 2011, and for each of the years in the two-year period ended December 31, 2012, beginning on page 55 of the company’s Annual Report on Form 10-K for the year ended December 31, 2012, incorporated herein by reference. 3.Material Federal Income Tax Consequences—Taxation of Members—Sale of Units—Tax Rates The section entitled “MATERIAL FEDERAL INCOME TAX CONSEQUENCES—TAXATION OF MEMBERS—Sale of Units—Tax Rates” on page 78 of the prospectus is hereby amended and restated in its entirety to read as follows: Tax Rates.Ordinary income for individual taxpayers is currently taxed at a maximum marginal rate of 39.6%. Long-term capital gains are currently taxed at a maximum rate of 20%. Capital losses may generally be used to offset capital gains or, to the extent in excess of capital gains, may be deducted against ordinary income on a dollar-for-dollar basis up to a maximum annual deduction of $3,000 ($1,500 in the case of a married individual filing a separate return). In addition, certain individuals, trusts and estates are now subject to a 3.8% Medicare surtax on the lesser of (i) "net investment income" (e.g., interest, dividends, capital gains, annuities and rents that are not derived in the ordinary course of a trade or business (other than a trade or business that consists of certain passive or trading activities)) or (ii) the excess of modified adjusted gross income over a threshold amount for taxable years beginning after December 31, 2012. Moreover, Congress may consider a number of proposals that would dramatically affect the deductions available to individuals. For example, changes in the rules applicable to deductions for mortgage interest could affect the demand for mortgages. Members are urged to consult their own tax advisors with respect to the implication of the new Medicare surtax S-4 and of any potential changes in tax laws on their investment in our units in light of their particular circumstances. (See “MATERIAL FEDERAL INCOME TAX CONSEQUENCES – POSSIBLE CHANGES IN FEDERAL TAX LAWS” at page 86). 4.Material Federal Income Tax Consequences—Foreign Investors The second paragraph in the section entitled “MATERIAL FEDERAL INCOME TAX CONSEQUENCES—FOREIGN INVESTORS” on page 84 of the prospectus is hereby amended and restated in its entirety to read as follows: Under the “Foreign Account Tax Compliance Act” provisions of the Hiring Incentives to Restore Employment legislation enacted on March 18, 2010 and the associated final regulations issued by the IRS on January 17, 2013, a 30% U.S. withholding tax will be imposed on (i) “U.S.-source dividends, interest, rents and other fixed or determinable annual or periodical income” paid by us after December 31, 2013 and (ii) certain gross proceeds from the disposition of our units paid after December 31, 2016 to (a) foreign financial institutions (as defined in Section 1471(d)(4) of the Code) unless they agree to collect and disclose to the IRS information regarding their direct and indirect U.S. account holders and (b) certain other foreign entities unless they certify certain information regarding their direct and indirect U.S. owners. Prospective foreign investors are encouraged to consult with their tax advisors regarding the possible implications of the above on an investment in our units. 5.Transfer of Units—Unit Redemption Program The section entitled “TRANSFER OF UNITS—Unit Redemption Program” on page 97 of the prospectus is hereby amended to add the following sentence to the end of the section to become the last paragraph of the section: During the year ended December 31, 2012, no requests for redemption were received under our unit redemption program. 6.Distribution Policies—Distribution Process The section entitled “DISTRIBUTION POLICIES—Distribution Process” on page 99 of the prospectus is hereby amended and restated in its entirety to read as follows: Distribution Process.To determine the amount of cash to be distributed in any specific month, the company relies in part on its annual forecast of profits, which takes into account the difference between the forecasted and actual results in the prior year, and the requirement to maintain a cash reserve. We commenced active operations in October 2009. In 2012 and 2011, we did not generate enough cash flow from operating activities to fully fund distributions. Therefore, some of those distributions were paid from sources other than cash flow from operating activities. Distributions in excess of our cash flow from operating activities have been funded from cash on hand, which can include proceeds from offerings, borrowings, if any, and loan repayments from borrowers. S-5 Net cash provided by (used in) operating activities, net income, and distributions to members, from inception to December 31, 2012, are summarized in the following table: Date Net Cash Provided By (Used In) Operating Activities Net Income Distributions to Members Distributions to Managers 3rd Qtr 2009 $
